F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            JAN 8 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    VENITA DE FOE,

                  Plaintiff-Appellant,

    v.                                                    No. 00-3191
                                                  (D.C. No. 98-CV-2366-JWL)
    SPRINT/UNITED MIDWEST                                  (D. Kan.)
    MANAGEMENT SERVICES                                 (196 F.R.D. 392)
    COMPANY, doing business as Sprint
    Long Distance,

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before BRISCOE , ANDERSON , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff seeks review of an order of the district court dismissing her

employment discrimination action based on alleged sexual harassment by her

supervisor. The court dismissed the action with prejudice because of plaintiff’s

repeated and wilful disobedience of the court’s orders. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

       Although plaintiff’s appellate arguments are far from clearly stated, we

have reviewed the parties’ briefs and the record and are persuaded that the district

court did not abuse its discretion in denying plaintiff’s many motions for default

judgment, which were based on her claim that the defendants named in the

original complaint had not timely answered the complaint.          See Dennis Garberg &

Assocs., Inc. v. Pack-Tech Int’l Corp.    , 115 F.3d 767, 771 (10th Cir. 1997)

(district court’s decision to enter default judgment is committed to sound

discretion of district court). The district court adequately explained its denial of

plaintiff’s requests for default judgment.

       Nor did the court abuse its discretion in dismissing plaintiff’s action.   See

Ehrenhaus v. Reynolds , 965 F.2d 916, 918 (10th Cir. 1992) (district court has

discretion to dismiss action upon consideration of all relevant factors if dismissal

alone would satisfy interests of justice). The court alerted plaintiff to her need to

comply with its orders and the federal procedural rules.       See M.M. v. Zavaras ,

139 F.3d 798, 804 (10th Cir. 1998) (“The record in this case establishes that


                                             -2-
plaintiff was given several opportunities to comply with the federal rules of

procedure governing the case and the orders of the court, and that she was warned

in the event of a failure to do so her case would be dismissed”). We therefore

affirm the district court for substantially the reasons stated in its Memorandum

and Order filed June 15, 2000.   See DeFoe v. Sprint/United Mgmt. Co.   , 196

F.R.D. 392 (D. Kan. 2000).

      In view of our disposition of this appeal, plaintiff’s motion on “Incorrect

Filing on Defendant’s Name,” and defendant’s motion to strike certain exhibits

attached to plaintiff’s reply brief are denied as moot. Accordingly, the judgment

of the United States District Court for the District of Kansas is AFFIRMED.



                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                         -3-